Order entered January 14, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00728-CR

                            DOMINIQUE WOODBERRY, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-52253-U

                                            ORDER
        Before the Court is appellant’s January 11, 2019 third motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief received by the Court on January 11th

filed as of the date of this order.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE